05/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0637



                                 No. DA 18-0637

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MARK MENDOZA,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 22, 2020, within which to prepare, serve, and file the

State’s response.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 15 2020